DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8-11, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (hereinafter Tang) (US 20070013350 A1) in view of Mahajan et al. (hereinafter Mahajan) (US 20180292851 A1).
As to claim 1, Tang teaches an apparatus comprising: 
an analog-to-digital converter [FIG. 1: ADC 16] to convert an analog voltage to a digital representation indicative of an error between the analog voltage and a threshold voltage [0045: “The output of ADC is a digital voltage value that is compared to the output of voltage control circuit 12 (the target voltage) in summer 17 and provided as a digital error voltage to digital compensator 18.”]; and 
a digital filter [FIG. 1: digital compensator 18] to receive the digital representation and to generate a duty cycle command, wherein the duty cycle command is to instruct a controller to adjust a duty cycle of a signal which is used to adjust the analog voltage [0045: “Digital compensator 18 then provides an input to PWM 20 in order to modify the width of the pulses provided to the drivers 30 and 30’.”]
 Tang does not teach wherein the digital filter comprises a feedforward path and an integral path, wherein the feedforward path is coupled to the integral path via a multiplexer.
Mahajan teaches that a digital filter [FIG. 1: linear controller 130] comprises a feedforward path [FIG. 4: circuit 410 and/or 420] and an integral path [FIG. 4: circuit after multiplexer 433], wherein the feedforward path is coupled to the integral path via a multiplexer  [multiplexer 433].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of implementing the feedforward path and integral path in the digital filter as suggested in Mahajan into Tang to provide adaptive gain in detection of voltage droop. One having ordinary skill in the art would have been motivated to make such incorporate to provide detail of circuit structure for stabilizing the system and reducing steady-state error.
As to claim 2, Mahajan teaches wherein the threshold is a first threshold, wherein the multiplexer is to bypass the feedforward path when the analog voltage crosses a second threshold, wherein the second threshold is indicative of a voltage droop in the analog voltage [0025: “AN error in voltage VOUT occurs when the value of voltage VOUTdeviates from a target value.”] [0026: “Non-linear controller 140 can also generate a signal nl_mode en…”] [FIG. 4: the output of multiplexer is nl_out when nl_mode_en is asserted.”].
As to claim 4, Mahajan teaches wherein the second threshold is lower than the first threshold [0025: “AN error in voltage VOUT occurs when the value of voltage VOUT deviates from a target value.”].
As to claim 8, Tang teaches the apparatus of claim 1 comprises an inductor coupled the analog-to-digital converter [FIG. 1: inductors 60 and 62].
As to claim 9, Tang teaches the apparatus of claim 1 comprises a bridge having a high-side switch and a low-side switch, wherein the high-side switch and the low-side switch are controllable by first signal and a second signal [FIG. 1: transistors 40, 50, 42 and 52], wherein the first and second signals have a duty cycle adjusted according to the duty cycle command [0045: “Digital compensator 18 then provides an input to PWM 20 in order to modify the width of the pulses provided to the drivers 30 and 30’.”].
As to claims 10, 11 and 16, they comprise the similar subject matter as claimed in claims 1, 2 and 9.
As to claims 17, 18 and 20, they relate to system claims comprising the similar subject matter as claimed in claims 1, 2 and 9.

Allowable Subject Matter
Claims 3, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 13-15 are allowable because of their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187